Exhibit 10.6
 
[stwc106_1.jpg]
 

--------------------------------------------------------------------------------


[stwc106_2.jpg]
 

--------------------------------------------------------------------------------

 
[stwc106_3.jpg]
 

--------------------------------------------------------------------------------

 
[stwc106_4.jpg]
 

--------------------------------------------------------------------------------

 
[stwc106_5.jpg]
 

--------------------------------------------------------------------------------

 
TRADEMARK LICENSE AGREEMENT




     This Trademark License Agreement (this "Agreement"), dated as of April 5,
2018, is made by and between STWC Holdings, Inc., a Colorado corporation
("Licensor"), and STWC Sorrento Valley, LLC, a California Limited Liability
Company ("Licensee").


     WHEREAS, Licensor is the owner of certain State, common law, and federally
registered trademarks, along with all rights, title and interest in and to the
marks and the goodwill thereof (the "Marks") attached hereto as Exhibit A.


     WHEREAS, Licensor desires to grant and Licensee desires to receive a
limited license, subject to the terms and conditions herein, in and to the Marks
("License").


     Now, therefore, in consideration of the mutual covenants of the parties and
for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:


     1.  License. Subject to Section 5 below, Licensor hereby grants to Licensee
a non-exclusive, non-transferrable license (the "License") to use the Marks in
relation to Licensee's medical and or adult use cannabis dispensary services and
its cannabis products, in the manner and form that they are registered under the
US Trademark Act of 1946.


     2.  Use of Marks. When using the Marks under this Agreement, Licensee
undertakes to comply substantially with all laws pertaining to trademarks,
including compliance with marking requirements. Licensee shall not be able to
modify, create derivatives of, or otherwise modify the Marks in any way without
the express written consent of Licensor, which may be withheld in Licensor's
absolute discretion. Breach of this provision shall immediately terminate
Licensee's License hereunder and Licensee agrees to a full disgorgement of any
revenues generated therefrom.


     3.  Resolution of Disputes. The parties agree to negotiate in good faith to
resolve any dispute about whether the obligations of Licensee or Licensor are
being satisfied.


     4.  Extent of License. The license granted in this Agreement may not be
transferred in any fashion without the written consent of Licensor. This license
will begin on the Effective Date of this Agreement and end five (5) years
later.  This license may be renewed by mutual agreement of the parties.


     5.  Ownership of Mark. Licensee acknowledges Licensor's exclusive right,
title and interest in and to the Marks and any registrations that may issue
thereon, and will not at any time do or cause to be done any act or thing
impairing or tending to impair part of such right, title and interest. Licensee
agrees to cooperate with Licensor in satisfying any requirements for protection
or registration of the Marks.  On termination in any manner provided herein of
the License, within seven (7) days Licensee will cease and desist from all use
of the Marks in any way. Prior to any commercial use, Licensee shall provide
Licensor sample products or work ups showing use of the Marks, which shall be
approved or rejected by Licensor in its sole discretion.
 
1

--------------------------------------------------------------------------------



     6.  Protection of Marks. The Licensee shall not directly or indirectly
register or use any other trade name, trademark, or service mark incorporating
or based in whole or in part on any of the Marks, use any Marks as part of any
corporate or trade name, as part of prominent signage displaying its business
name, or in connection with any unauthorized goods or services, use the Marks in
combination with any other trademarks, debrand, rebrand, or private label any of
the Marks, hold itself out as having any ownership interest in the Marks, engage
in any conduct that would constitute infringement of or otherwise affect either
the Licensor's interest in the Marks or the goodwill associated with them,
dispute the validity, ownership, or enforceability of any of the Marks,
invalidate, dilute, or otherwise adversely affect the value of the goodwill
associated with the Marks, or engage in any conduct that would constitute
infringement of, or otherwise harm, the intellectual property rights of any
third parties.


     7.  License Fee.  Licensee hereby agrees to pay Licensor Two Thousand Five
Hundred Dollars ($2,500) per month for the License contemplated hereunder.


     8.  Notices. Any notices required or permitted to be given under this
Agreement shall be deemed sufficiently given if mailed by registered mail,
postage prepaid, addressed to the party to be notified at its address shown
above, or at such other address as may be furnished in writing to the notifying
party.


     9. Termination upon Breach. 
Immediate Termination. The Licensor may terminate this Agreement, with immediate
effect, by giving notice to the Licensee if the Licensee fails to pay when due
any amount owing under this agreement and that failure continues for five (5)
days, challenges, or assists others to challenge, any of the Marks or Licensor's
registrations of the Marks, or registers or attempts to register any trademarks
or trade names that are confusingly similar to the Marks.


     10. Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado, without regard to its
conflict of laws rules.


     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
LICENSOR:  STWC HOLDINGS, INC
 
LICENSEE:  STWC SORRENTO VALLEY, LLC
         
By:
   
By:
 
Name:
   
Name:
 
Title:
       
Date:
   
Date:
 





2

--------------------------------------------------------------------------------

 
Exhibit A: Licensed Marks



1.
STRAINWISE (U.S. Trademark Reg. No. 4,756,878)

2.
HIGHER LIVING (U.S. Trademark Reg. No. 4,683,698)

3.
CONSUME INTELLIGENTLY (U.S. Trademark Reg. No. 4,738,679)

4.
[image00002.jpg](U.S. Trademark Reg. No. 4,800,440)



License includes use of common law and state-specific trademarks
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 






MANAGEMENT AGREEMENT


Between


STWC SORRENTO VALLEY, LLC


And


STWC HOLDINGS, INC.






MANAGEMENT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
THIS MANAGEMENT AGREEMENT ("Agreement") is entered into this 5th day of April,
2018 ("Effective Date"), by and between, STWC Sorrento Valley, LLC ("STWCSV"), a
California limited liability company and STWC Holdings, Inc. ("Strainwise"), a
Colorado corporation located at 1350 Independence Street, Suite 300, Lakewood,
CO 80215 (for purposes of this Agreement, Strainwise shall be referred to as the
"Manager")




WITNESSETH:


WHEREAS, STWCSV has applied for a Conditional Use Permit to operate a Marijuana
Outlet (the "Facility") at 11189 Sorrento Valley Rd, Suite 103, San Diego, CA
92121 (the "Enterprise");


WHEREAS, Strainwise provides branding, marketing, employee training and
compliant dispensary management services; and


WHEREAS, STWCSV desires for Strainwise to (a) manage, operate, maintain and
service the Enterprise on behalf of STWCSV subject to the terms of this
Agreement and (b) provide other management services to STWCSV subject to the
terms and provisions of this Agreement, and Manager desires to accept and assume
such responsibilities upon the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and of
other good and valuable consideration, the parties hereto agree as follows:
 
Article 1
Appointment


STWCSV appoints Manager to provide those services described in this Agreement on
behalf of STWCSV and undertakes to pay the Management Fee set forth herein, on
the terms and conditions set forth herein.  Manager accepts such appointment and
undertakes to perform such duties during the Term (as hereinafter defined) on
the terms and conditions set forth herein.
Article 2
Term


2.1 Term.  The term of this Agreement shall commence on the Effective Date, and,
unless sooner terminated in accordance with the terms hereof, shall continue
until the earlier of five (5) years from the date the Conditional Use Permit is
received from the City of San Diego to for the Enterprise or the date of Early
Buyout (as defined herein) (the "Term").
 
1

--------------------------------------------------------------------------------

 
2.2 Termination For Cause.
(a) If Manager or STWCSV defaults in the performance of any obligation hereunder
and said default is not cured within thirty (30) days after written notice
thereof (a "Default Notice") is sent to such defaulting party (or, if said
default is of such a nature that it cannot be reasonably cured within such
thirty (30) day period, such defaulting party fails to commence the curing of
said default within such thirty (30) day period and to thereafter prosecute and
complete such cure with diligence within ninety (90) days after such Default
Notice is sent to such defaulting party), then, in addition to its other
remedies at law and in equity and subject to the terms of this Section 2.2(a),
the non-defaulting party may terminate this Agreement as provided in this
Section 2.2(a), in which event such termination shall be effective as of the
date of such written notice of termination.  If STWCSV is the defaulting party,
Manager may terminate this Agreement as aforesaid by forwarding written notice
to STWCSV.  If Manager is the defaulting party, STWCSV may terminate this
Agreement as aforesaid by forwarding written notice to Manager, in which event
such termination shall be effective as of the date of such notice of
termination. 
2.3 Effect of Termination.  Upon the effective date of any termination of this
Agreement affected pursuant to this Agreement, no further obligations under this
Agreement will accrue against Manager or STWCSV.  Any such termination shall
not, however, affect or impair any right that has accrued to either party prior
to the date when such termination becomes effective.
2.4 Final Accounting.  Upon the expiration or earlier termination of this
Agreement, Manager shall:
(a) deliver to STWCSV all records, contracts, leases, receipts for deposits,
unpaid bills and other papers or documents which pertain to the Enterprise, to
be delivered immediately upon such expiration or termination (and to the maximum
extent reasonably possible, such items shall be delivered to STWCSV in an
electronic format); provided, however, that Manager may retain copies of such
information solely for its files, and in connection therewith, Manager agrees
that it shall not, except as required by law or court order, make such
information available to any third parties, including, without limitation,
STWCSV's competitors other than Manager's employees, attorneys, accountants and
other professionals; and
(b) for a reasonable period of time after the expiration or termination of this
Agreement (not to exceed sixty (60) days) and for reasonable compensation for
expert professional services, make itself available, at the option of STWCSV, to
consult with and advise STWCSV or such other person or persons designated by
STWCSV regarding the operation, use, management and maintenance thereof.
The provisions of this Article 2 shall survive the expiration or termination of
this Agreement.
Article 3
Manager's Responsibility


3.1 Management.  STWCSV hereby grants to Manager the right, subject to the
provisions hereof, to provide those services described in this Article 3
(collectively, the "Management Services") for the account of STWCSV, and Manager
hereby accepts said grant and agrees that it will perform the Management
Services in a professional and efficient manner and in a manner commensurate
with that of physical asset managers, and STWCSV of a size, character and
quality comparable to the Enterprise, respectively, all pursuant to the terms,
conditions and limitations of this Agreement and to the extent adequate funds
and other
 
2

--------------------------------------------------------------------------------

 
necessary non-monetary support are provided therefor by STWCSV.  In the event
STWCSV requests services with respect to an additional asset or a subsidiary in
addition to the Management Services, then upon the consent of Manager and
STWCSV, each acting in its sole and absolute discretion, this Agreement may be
amended to expand the scope of the Management Services and to reflect additional
but under no circumstances less, remuneration, if any, to be paid therefor. 
Manager shall provide the Management Services in accordance with the
requirements of this Agreement.  Manager shall comply with all licensing and
similar requirements of the applicable governmental authorities to which Manager
is subject relating to performance by Manager.
3.2 Employees; Independent Contractor.
(a) Manager shall have in its employ at all times a sufficient number of capable
employees to enable it to properly, adequately, safely and economically manage,
operate, maintain and account for the Enterprise.  All matters pertaining to the
employment, supervision, compensation, promotion and discharge of such employees
are the responsibility of Manager, which is in all respects the employer of such
employees. Manager shall fully comply with all applicable laws and regulations
to which Manager is subject having to do with worker's compensation, social
security, unemployment insurance, hours of labor, wages, working conditions, and
other employer/employee related subjects.
(b) This Agreement is not one of agency between Manager and STWCSV, but one in
which Manager is engaged independently to provide the Management Services on its
own behalf as an independent contractor.  All employment arrangements with
Manager are therefore solely Manager's concern, and STWCSV shall not have input
or liability with respect thereto.  Nothing contained in this Agreement or in
the relationship of Manager with STWCSV shall be deemed to constitute a
partnership, joint employer, joint venture or any relationship (other than a
relationship between two independent contractors) between Manager and STWCSV. 
Manager's authority is limited to performing the Management Services set forth
herein in accordance with the terms of this Agreement.  Manager shall have no
authority, without STWCSV's consent, (a) to execute any contract or agreement
for or on behalf of STWCSV or (b) to provide services in addition to the
Management Services.  Manager is not granted any right or authority to assume or
create any obligation or liability (except as otherwise provided herein) or to
make (i) any written representation, covenant, agreement or warranty whatsoever
(ii) or any oral representation, covenant, agreement or warranty, express or
implied whatsoever to the extent that the same would be beyond the scope of
Manager's authority hereunder.
3.3 Agreement on Annual Plan.  On or before October 1, 2018, Manager shall
prepare and submit to STWCSV for STWCSV's acceptance, an annual plan for the
Enterprise (the "Annual Plan") for the period beginning on such date and ending
on December 31st, 2018.    On or before January 1st of each calendar year
(beginning with January 1, 2019), Manager shall brief STWCSV regarding all
material operating assumptions and shall prepare and submit to STWCSV for
STWCSV's acceptance an Annual Plan for the ensuing calendar year.  Items to be
included and considered in the Annual Plan shall include those items listed in
Exhibit A hereto. 
 
3

--------------------------------------------------------------------------------

 
Manager shall use good faith efforts in estimating the expenses for the
Enterprise, which will be incorporated into the budget included as part of the
Annual Plan (the "Budget").  Within ten (10) business days after receipt of an
Annual Plan, STWCSV shall review such Annual Plan, providing any comments in
STWCSV's reasonable discretion.  Manager may incorporate such changes as Manager
reasonably deems appropriate and re-submit the Annual Plan within ten (10)
business days following Manager's receipt of comments.  An Annual Plan shall not
become effective until such Annual Plan has been accepted by STWCSV.  An Annual
Plan that has been accepted by STWCSV pursuant to this Section 3.3 shall be
referred to as an "Annual Plan."  The Budget that is included in an Approved
Annual Plan shall be referred to as the "Accepted Budget".  In the event STWCSV
has not accepted the Annual Plan prior to January 1st of any calendar year,
Manager shall continue to manage the Enterprise in accordance with the prior
calendar year's Annual Plan, subject to (i) an increase in controllable expenses
in proportion to the increase in the Consumer Price Index for Urban Wage Earners
and Clerical Workers in San Diego, CA, and (ii) a pro rata increase or decrease
in expenses in proportion to increase or decrease in Enterprise managed, and
(iii) the actual increase in expenses (e.g., taxes, insurance, etc.) for the
Enterprise beyond the reasonable control of the Manager.
 
3.4 Implementation of Annual Plan.
 
(a) Manager shall implement the Annual Plan and shall be authorized, without the
need of further approval by STWCSV, to make the expenditures and incur the
obligations provided for in the Budget. Manager's obligation to implement the
Annual Plan and provide the Management Services shall be limited to the extent
that sufficient funds are realized from the operation of the Enterprise in the
applicable Budget to enable Manager to perform the Management Services in the
manner required in this Agreement.
 
(b) Notwithstanding anything to the contrary in Section 3.4(a), if an emergency
involving imminent danger to life or property exists (an "Emergency") with
respect to which expenditures are necessary for the preservation or the safety
of the Enterprise (collectively, the "Improvements"), for the safety of the
public, or to avoid the suspension of any necessary service, such expenditures
may be made by Manager without the prior approval of STWCSV; provided that
Manager shall immediately notify STWCSV of any such expenditures.
 
3.5 Enterprise Evaluation.
 
(a) Manager shall perform the following services in accordance with the
applicable Annual Plan:
 
(i) Manager shall undertake and perform all due diligence and other services
required with respect to the evaluation, economic and otherwise, of the
Enterprise pursuant to the applicable Annual Plan;
 
(ii) Manager shall manage, administer, coordinate and supervise the due
diligence and evaluation activities relating to the Enterprise;
 
(iii) Manager shall diligently pursue the development of the Enterprise.
 
4

--------------------------------------------------------------------------------

 
(b) Manager acknowledges that it will not have authority once executed, absent
the approval of STWCSV, to make any change to the Annual Plan unless
specifically set forth in STWCSV's operating agreement.


(c) Based on established procedures, the Manager shall use diligent efforts to
timely bill and collect all charges and other fees which may become due at any
time from any customer for services provided in connection with or for the use
of the Enterprise.  All monies so collected shall be deposited in the applicable
Operating Account designated by the STWCSV.  Manager will not terminate any
vendor contract for products or services or institute a suit for collection or
other proceedings without the prior approval of STWCSV.  STWCSV shall be
responsible for the payment of all reasonable expenses incurred by Manager or
the Enterprise in connection with the prosecution of any suits or proceedings
authorized by STWCSV, including reasonable legal fees.  Manager shall monitor
the progress of such legal suits or proceedings and shall keep STWCSV appraised
of the status of such legal suits or proceedings.
(d) Any legal notices, summonses, complaints, liens, levies, subpoenas, etc. (or
copies thereof), received by or served upon Manager relating or pertaining to
(i) STWCSV, (ii) the collection of income by STWCSV, or (iii) any other aspect
of the management, operation, or operation and maintenance of the Enterprise, or
any portion thereof, shall be immediately delivered to STWCSV by Manager.
3.6 Asset Management Services.
 
(a) Manager shall perform the following management services in accordance with
the applicable Annual Plan:
 
(i) Manager shall oversee and manage daily operations on behalf of STWCSV
pursuant to the Annual Plan, as well as the inventory and physical delivery of
the inventory to the Facility.
 
(ii) Manager shall help secure, negotiate, manage, administer, train, coordinate
and supervise all contract labors of contractors and subcontractors involved in
Facility operations;
 
(iii) Manager shall use diligent efforts to cause all contractors to complete
any work performed with respect to the Enterprise or the property on which such
Enterprise is located in a good and workmanlike manner;
 
(iv) Manager shall perform regular inspections and take other actions to (A)
determine that any work performed with respect to the Enterprise or the property
on which such Enterprise is located is being performed in accordance with all
applicable contracts and Governmental Requirements applicable to the Enterprise;
(B) endeavor to guard the Enterprise against defects and deficiencies in the
work performed for it; and (C) subject to review by STWCSV, reject work that
does not conform to the provisions of contracts relating to such work; and
 
(vii)              Manager shall notify STWCSV promptly upon (A) becoming aware
of any default in performance by any contractor or subcontractors, any discovery
of work which is not in conformity with the applicable contract or any
repudiation by any contractor or subcontractor of its obligations under any
applicable contract; and (B) receipt of any notice or claim that STWCSV is in
default in its performance under any applicable contract.
 
5

--------------------------------------------------------------------------------



3.7 Marketing Services & Vendor Management.
(a) Manager shall perform the following services in accordance with the
applicable Annual Plan:
(i) Manager shall negotiate, on behalf of STWCSV, to market the services of
STWCSV with respect to the Enterprise. Any contracts providing for the sale of
services must be within the bounds of the Budget, and shall be executed by
Manager;
(ii) Manager shall manage, administer, coordinate and supervise all sales and
marketing activities;
(iii) Manager shall assist STWCSV in the negotiation of any sale contract with
respect to any assets of STWCSV, if such sales are contemplated in the Annual
Plan; and
(iv) Manager shall use diligent efforts to cause any marketing representative
employed by Manager to diligently pursue the sale of the services of STWCSV with
respect to the Enterprise.
(b) Manager acknowledges that it will not have authority absent the approval of
STWCSV, or as otherwise provided for in the STWCSV operating agreement, to make
any change to any marketing or sales agreement entered into by STWCSV or to
agree to make any concessions thereunder or pay, by way of bonus or brokerage
fee, any additional compensation to any third party.


3.8 Taxes and Assessment Verification Services.  Manager shall obtain and verify
bills for real estate and personal property taxes, improvement assessments and
other like charges, including, but not limited to charges that are or may become
liens against the Enterprise, or any portion thereof.  Upon receipt, Manager
shall promptly give notice of and deliver to STWCSV copies of any and all such
bills or notices and, upon approval by STWCSV, shall cause STWCSV to pay such
taxes and assessments, on behalf of STWCSV and at STWCSV's expense.  At the
request of STWCSV and on STWCSV's behalf and expense, Manager is hereby
authorized to contest any such taxes or charges, and to pursue any such contests
diligently.
3.9 Payroll Records.  Manager shall, at Manager's expense, pay all payroll
related taxes applicable to Manager in connection with Manager's employees.  In
addition, Manager shall, at Manager's expense, prepare all payroll, file all
payroll tax forms, and maintain comprehensive payroll records in connection with
Manager's employees.
3.10 General Record Keeping.  Manager shall maintain complete and readily
identifiable records and files on all matters pertaining to the Enterprise
including, without limitation, all revenues and expenditures, Service or Product
Contracts (hereinafter defined) and leases, the entries to which shall be
supported by sufficient documentation to ascertain that said entries are
properly and accurately recorded.  Such books and records shall be maintained as
reasonably provided by STWCSV; and shall at all times be the property of STWCSV.
Such records and files shall be maintained at such location as may be mutually
agreed upon by Manager and STWCSV in writing.
 
6

--------------------------------------------------------------------------------

 
3.11 Communication with STWCSV.  During regular business hours, Manager shall be
available for, or shall cause a representative of Manager to be available for
communications with STWCSV and will keep STWCSV advised of material items
affecting the Enterprise.  At the request of STWCSV, STWCSV and Manager shall
have a weekly telephone conference to review and discuss material items
affecting the Enterprise.
3.12 Compliance with Laws;
(c) To the extent sufficient funds are provided in the Budget therefor, Manager
shall use commercially reasonable efforts to comply with all (i) federal, state
and municipal laws, ordinances, regulations and orders (including, without
limitation, those relating to hazardous substances and environmental protection,
and the law commonly known as the Americans With Disabilities Act of 1990)
relating to the management, leasing, use, operation, repair and maintenance of
the Enterprise (excluding the U.S. Controlled Substances Act, 21 U.S.C. Ch. 13,
et. seq. and corresponding federal laws), (ii) the rules, regulations or orders
of the local board of fire underwriters or other similar body and any insurer
issuing an insurance policy to STWCSV or a Subsidiary (to the extent Manager
receives copies of the insurance policy) in respect of an Improvement and/or the
use, repair, operation and maintenance thereof (collectively, the
"Requirements", individually, a "Requirement").  Manager shall promptly notify
STWCSV of any possible or actual existence of a violation of any such
Requirement that comes to its attention and, at STWCSV's request and expense,
will remedy the same.
(d) Manager shall comply, in all material respects, with the terms and
conditions contained in any ground lease, mortgage, deed of trust or other
security instruments of record affecting an asset to the extent of the authority
granted to Manager under this Agreement and to the extent Manager receives
copies of the same.  Manager shall cause STWCSV to make all payments on account
of any ground lease, mortgage, deed of trust or other security instrument, if
any, affecting an asset unless instructed otherwise in writing by STWCSV, and
Manager shall not be required to incur any liability on account thereof. 
Manager shall promptly deliver to STWCSV all time-sensitive notices (i.e.,
requiring prompt action on the part of STWCSV) received by Manager from STWCSV's
lender, ground lessor, governmental or official entity or agency, or any other
party with respect to the applicable asset or any portion thereof.  Manager
shall, no less often than monthly, deliver to STWCSV all other notices received
by Manager from STWCSV's lender, ground lessor, governmental or official entity
or agency, or any other party with respect to the Enterprise or any portion
thereof.
3.13 Provision of Management Services.  Manager acknowledges that STWCSV is
engaging Manager to provide the Management Services due to Manager's knowledge
of the Enterprise and the markets in which the Enterprise is located.  As a
result, Manager acknowledges and agrees that: (a) the key employees shall
provide or directly oversee substantially all of the Management Services on
behalf of Manager pursuant to the terms of this Agreement.
 
7

--------------------------------------------------------------------------------



Article 4
Management Authority


4.1 Manager's Authority.  Manager's authority is expressly limited to the
provisions provided herein or as may be amended in writing from time to time
executed by STWCSV and mutually agreed to and executed by Manager in writing.
4.2 Service or Product Contracts. Manager shall direct and supervise the
maintenance and operation of the Enterprise as approved by STWCSV in the
applicable Annual Plan.  In connection therewith Manager may, on STWCSV's behalf
and at STWCSV's expense, solicit bids with respect to the negotiation of
contracts for services ("Service or Product Contracts"). Manager shall have the
authority to execute Service or Product Contracts on behalf of STWCSV.  Manager
shall deliver fully executed originals of such Service or Product Contracts to
STWCSV promptly following Manager's receipt thereof.  Subject to Section 3.4 and
provided such contracts comply with the applicable Budget, the Service or
Product Contracts shall contain terms and provisions acceptable to STWCSV.
Manager shall cause all warranties and guaranties relating to all material
services and products obtained at the expense of STWCSV for the Enterprise to be
in the name of STWCSV.  Subject to Section 3.4, STWCSV agrees that Manager may
negotiate and execute Service or Product Contracts with persons that are
affiliated with Manager, provided the cost of any such Service Contract is no
greater than, and the terms of such Service Contract are substantially similar
to, those which Manager or STWCSV would receive in an arm's length transaction.
Manager shall exercise good faith efforts to negotiate provisions for all
Service or Product Contracts that will be substantially in the form provided by
STWCSV (if provided previously by STWCSV to Manager) or provided by Manager and
approved in advance by STWCSV.  Notwithstanding the foregoing, Managers
execution of a Service Contract shall be deemed an approval of all the terms and
conditions contained in such Service Contract.


Article 5
Insurance


5.1 STWCSV's Insurance.  Throughout the term of this Agreement, STWCSV shall
obtain and maintain, at its sole cost and expense, the following insurance
coverages:
(a) All-risks property insurance on a full replacement cost basis covering the
Improvements; and
(b) Commercial general liability insurance on an occurrence basis with the
applicable Subsidiary and Manager as insured(s) with limits of not less than One
Million and No/100 Dollars ($1,000,000) each occurrence combined single limit on
bodily injury, death or property damage.
 
8

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary contained in this Agreement, each
insurance policy obtained by STWCSV shall be primary and non-contributory to any
insurance otherwise carried by Manager.  Manager shall furnish all information
requested by STWCSV for the purpose of establishing the placement of insurance
coverages and shall aid and cooperate in every reasonable way with respect to
such insurance and any loss covered thereunder.  If requested in writing by
Manager, STWCSV shall provide Manager a certificate evidencing the insurance
required under this Section 5.1.
5.2 Manager's Insurance.  Throughout the term of this Agreement, Manager shall
satisfy, at its sole cost and expense, its own insurance obligations, provided
such insurance is available at commercially reasonable rates, is customarily
provided by similarly situated managers of properties similar to the Enterprise
and, unless the Manager determines otherwise, shall not include any errors and
omissions insurance.  If requested in writing by STWCSV, Manager shall provide
STWCSV a certificate evidencing the insurance required under this Section 5.2.
Article 6
Financial Reporting


6.1 Revenue and Expense Records.  Manager, in the discharge of its duties
hereunder, shall maintain complete, accurate and separate books and records for
the Enterprise, the entries to which shall be supported by sufficient
documentation to ascertain that said entries are properly and accurately
recorded.
6.2 Monthly Reports.  No later than fifteen (15) days after the end of each
month, Manager shall deliver to STWCSV a report covering the following matters
with respect to the operation and management of the Enterprise for the preceding
month:
(a) a statement of the operating income or loss for such month and year to date;
(b) a summary of the net cash flow for such month and year to date, including
descriptions of capital additions;
(c) an aged accounts receivable report with comments on collection status; and
 
9

--------------------------------------------------------------------------------

 
(d) if Manager is projecting a deficiency in an Operating Account, a projection
of cash requirements in reasonable detail.


Manager shall cooperate with and give reasonable assistance to any independent
public accountant retained by STWCSV or a Subsidiary to examine any and all
reports, books and records pertaining to the Enterprise.


6.3 Additional Financial Information.  Manager shall maintain the originals or
copies of the following for at least seven (7) calendar years following
Manager's preparation or receipt of the same:
(a) detailed cash receipts and disbursements records;
(b) paid invoices;
(c) summaries of adjusting journal entries; and
(d) billing statements and supporting documentation.
6.4 Accounting Principles.  All financial statements and reports shall be
prepared in accordance with U.S. generally accepted accounting principles
consistently applied, provided however, that footnotes shall not be required.
6.5 Tax Return Information.  Manager shall provide, at the expense of STWCSV,
any and all information in the possession of Manager reasonably required by
STWCSV's independent public accounts in connection such accountants preparation
of all tax returns required (if any) to be filed by STWCSV and each Subsidiary.
The provisions of this Article 6 shall survive the expiration or termination of
this Agreement.


Article 7
Bank Accounts


7.1 Operating Account.
(a) STWCSV, if able, shall establish from time to time separate accounts (each
an "Operating Account") in the name of each Facility owned by the Enterprise (so
that at all times the funds deposited therein shall be the sole and exclusive
property of STWCSV, provided however, that the designated representative(s)  of
the Manager will be the only signator(ies) with respect to, and with the power
to withdraw funds from, any and all banking and other financial accounts
relating to the Enterprise).  Manager shall promptly deposit in such accounts
all sums collected or otherwise received by Manager, the Enterprise or any of
the Facilities.
(b) The Manager is hereby authorized to use any or all funds belonging to the
Enterprise to pay, on behalf of the Enterprise, all expenses with respect to the
Enterprise (collectively, the "Operating Expenses") to the extent such Operating
Expenses (i) are included in the applicable Budget (subject to variances
permitted pursuant to Sections 3.3 and 3.4), (ii) exceed approved budgetary
guidelines but which result from Emergencies (subject to the terms of Section
3.4) or (iii) are otherwise approved in writing in advance by STWCSV. 
Notwithstanding anything to the contrary in this Agreement, unless specifically
set forth in the Annual Budget, Operating Expenses shall not include: (i)
overhead and general expenses of Manager not related to the management of the
Enterprise; (ii) rental costs for machinery or equipment not used in connection
with the Enterprise; and (iv) amounts required to be paid by Manager on behalf
of the Enterprise, for federal, state, local or other Taxes.  For purposes of
this Agreement, "Taxes" means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under IRS
Code Section 59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other taxes, fees, duties, tariff,
licenses or other similar charges of any kind whatsoever (whether or not
specifically called a "tax"), including any interest, penalty, or addition
thereto, whether disputed or not and including any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.
 
10

--------------------------------------------------------------------------------



 
Article 8
Payment of Expenses


8.1 Costs Incurred in Good Faith.  STWCSV shall not object to any costs incurred
by Manager (including on behalf of the Enterprise) in good faith in the course
of its management of the Enterprise or in settlement of any claim arising out of
the operation of the Enterprise that is: (a) provided for or contemplated in the
applicable Annual Plan or Budget (subject to variances permitted pursuant to
Sections 3.3 and 3.4 above); (b) or has been approved by STWCSV in writing; or
(c) is otherwise expressly permitted or required hereunder.
Article 9
STWCSV's Obligation


STWCSV shall use its commercially reasonable efforts to respond promptly to all
inquiries and requests for STWCSV's consent made by Manager pursuant to this
Agreement.


Article 10
Manager's Liability


10.1 Indemnification of STWCSV.  MANAGER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS STWCSV, AND ITS MANAGERS, MEMBERS, OFFICERS, EMPLOYEES, AND AGENTS
(INDIVIDUALLY AND COLLECTIVELY THE "STWCSV INDEMNITEES"), FROM AND AGAINST ALL
SUITS, PROCEEDINGS, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES (EACH A
"CLAIM"), INCLUDING REASONABLE ATTORNEYS' FEES AND OTHER DEFENSE COSTS, TO THE
EXTENT ARISING OUT OF THE GROSS NEGLIGENCE, WILLFUL MATERIAL MISCONDUCT OR FRAUD
OF MANAGER OR ITS EMPLOYEES. NOTWITHSTANDING THE FOREGOING, MANAGER SHALL NOT BE
LIABLE UNDER THIS SECTION 10.1 IN RESPECT OF ANY AMOUNTS PAID TO THIRD PARTIES
BY ANY STWCSV INDEMNITEES OR ANY OF THEIR AFFILIATES PURSUANT TO ANY SETTLEMENT
OR COMPROMISE MADE OR PAID BY ANY OF THEM WITHOUT THE PRIOR WRITTEN CONSENT OF
MANAGER, UNLESS SUCH CONSENT SHALL HAVE BEEN UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.  THE PROVISIONS OF THIS SECTION 10.1 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY MATTERS OCCURRING
BEFORE SUCH EXPIRATION OR TERMINATION.
10.2 Indemnity of Manager.  STWCSV SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
MANAGER AND ITS AFFILIATES, PARTNERS, MANAGERS, MEMBERS, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS AND AGENTS AND PARTNERS, MEMBERS, MANAGERS, OFFICERS,
DIRECTORS, EMPLOYEES, SHAREHOLDERS, AND AGENTS OF SUCH AFFILIATES (INDIVIDUALLY
AND COLLECTIVELY THE "MANAGER INDEMNITEES") FROM AND AGAINST ALL CLAIMS,
INCLUDING REASONABLE ATTORNEYS' FEES AND OTHER DEFENSE COSTS, ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT, THE ENTERPRISE OR MANAGER'S PROVISION OF
SERVICES HEREUNDER, EXCEPT TO THE EXTENT THAT ANY SUCH CLAIM
 
11

--------------------------------------------------------------------------------

 
ARISES OUT OF THE GROSS NEGLIGENCE, MATERIAL WILLFUL MISCONDUCT OR FRAUD OF
MANAGER.  IT IS THE EXPRESS INTENT OF THE PARTIES THAT THE MANAGER INDEMNITEES
BE INDEMNIFIED AGAINST THEIR OWN NEGLIGENCE (BUT NOT FOR THEIR GROSS NEGLIGENCE,
MATERIAL WILLFUL MISCONDUCT OR FRAUD).  SUCH INDEMNITY FOR MANAGER INDEMNITEES'
NEGLIGENCE SHALL BE LIMITED TO THE PROCEEDS OF THE INSURANCE STWCSV AND THE
APPLICABLE SUBSIDIARY OR AFFILIATE MAINTAIN PURSUANT TO SECTION 5.1 (OR WHICH
STWCSV AND THE APPLICABLE OR AFFILIATE SUBSIDIARY OR AFFILIATE SHOULD HAVE
MAINTAINED PURSUANT TO SECTION 5.1 IF STWCSV AND THE APPLICABLE SUBSIDIARY OR
AFFILIATE COMPLIED WITH SECTION 5.1).  TO THE EXTENT STWCSV AND/OR A SUBSIDIARY
OR AFFILIATE USES ANY DEDUCTIBLES TO REDUCE OR MITIGATE PREMIUM OR RISK COST,
SUCH DEDUCTIBLES WILL BE WHOLLY FOR THE ACCOUNT OF STWCSV OR SUCH SUBSIDIARY OR
AFFILIATE (i.e., ANY DEDUCTIBLES PAID BY STWCSV AND THE APPLICABLE SUBSIDIARY OR
AFFILIATE SHALL BE TREATED AS THOUGH IT WERE FIRST DOLLAR INSURANCE (i.e., ANY
AMOUNTS PAID BY STWCSV AND/OR A SUBSIDIARY OR AFFILIATE AS A DEDUCTIBLE IN
CONNECTION WITH A CLAIM RESULTING FROM THE NEGLIGENCE OF MANAGER INDEMNITEE
SHALL BE PAYABLE TO THE APPLICABLE MANAGER INDEMNITEE).  STWCSV SHALL ASSUME ON
BEHALF OF THE MANAGER INDEMNITEES THE DEFENSE OF ANY ACTION AT LAW OR IN EQUITY
WHICH MAY BE BROUGHT AGAINST THE MANAGER INDEMNITEES BASED ON A CLAIM FOR WHICH
INDEMNIFICATION IS PERMITTED HEREUNDER.  NOTWITHSTANDING THE FOREGOING, STWCSV
SHALL NOT BE LIABLE UNDER THIS SECTION 10.2 IN RESPECT OF ANY AMOUNTS PAID TO
THIRD PARTIES BY ANY MANAGER INDEMNITEES PURSUANT TO ANY SETTLEMENT OR
COMPROMISE MADE OR PAID BY ANY MANAGER INDEMNITEES WITHOUT THE PRIOR WRITTEN
CONSENT OF STWCSV UNLESS SUCH CONSENT HAS BEEN UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.  THE PROVISIONS OF THIS SECTION 10.2 SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY MATTERS
OCCURRING BEFORE SUCH EXPIRATION OR TERMINATION.
10.3 Defense of Claims.  The STWCSV Indemnitees or the Manager Indemnitees
(each, a "Protected Party"), as applicable, shall give prompt notice to any
person who is obligated to provide indemnification hereunder (an "Indemnifying
Party") of the commencement or assertion of any Claim.  Any failure so to notify
an Indemnifying Party shall not relieve such Indemnifying Party from any
liability that it may have to such Protected Party under Section 10.1 or Section
10.2, as applicable, except to extent the failure to give such notice materially
and adversely prejudices such Indemnifying Party.  Subject to non-interference
with any insurance defense being provided with respect thereto, the Indemnifying
Party shall be entitled to defend, subject to consultation with the Protected
Party, any Claim brought against the Protect Party arising out of or connected
with any matters referred to in this Section 10.3, and each party shall provide
the other with such assistance in relation to the defense of any such Claim as
either party may reasonably request.  The Indemnifying Party shall inform the
Protected Party on a periodic
 
12

--------------------------------------------------------------------------------

 
basis of the status and progress of any Claims to which this Section 10.3
relates and shall have due regard to any views expressed by the Protected Party
in relation thereto.  The Protected Party shall cooperate with all reasonable
requests made by the Indemnifying Party in defending such Claims.  Neither party
shall compromise or settle any Claim without the other party's consent (not to
be unreasonably withheld, conditioned or delayed).  If, pending the outcome of
litigation, neither party has accepted indemnification responsibility with
respect thereto, then and in such event, subject at all times to
non-interference with any insurance defense being provided and subject also to
the obligation to cooperate with the other party as hereinabove set forth, each
party shall be entitled to participate in the defense of any such Claim,
initially at its own expense but with the benefit of subsequent indemnification
pursuant to Section 10.1 (if the Protected Party is a STWCSV Indemnitee) or
Section 10.2 (if the Protected Party is a Manager Indemnitee).  Even if the
Indemnifying Party has assumed the defense of any Claim and has acknowledged its
indemnification obligations with respect thereto, the Protected Party
nevertheless shall be entitled to participate in such defense on its own behalf
and at its own expense, subject to non-interference with insurance defense and
the duty to cooperate with the Indemnifying Party as hereinabove provided.
Article 11
Compensation


11.1 Management Fee.
STWCSV shall pay to Manager, as remuneration for its services in accordance with
the terms of this Agreement, a management fee (the "Management Fee") in the
amount of Ten Thousand Dollars ($10,000) per month.
Permissible Activities of Manager


12.1                Permissible Activities of Manager: include but are not
limited to (i) management of the Enterprise (ii) training, (iii) collections,
(iv) cash management, (v) payment to itself of the Management Fees (and any
other amounts due and owing to the Manager hereunder), (vi) payment to itself of
other fees and amounts due and owing under any other agreements between Manager
and STWCSV; and (vii) safety management and other roles as may be required by
the STWCSV.
 
13

--------------------------------------------------------------------------------



Article 12
Assignment


12.1 Assignment by Manager.  Manager shall not transfer or assign this Agreement
or any part thereof or any of its rights or obligations hereunder without the
prior written consent of STWCSV, provided that STWCSV's consent shall not be
required for an assignment to a corporation, partnership or other entity (a)
owned or controlled by Manager or an Affiliate of Manager and (b) with
sufficient net worth to perform the obligations of Manager hereunder.  The
consent of STWCSV to one or more assignments of this Agreement shall not be
construed as, or result in, consent by STWCSV to any further or future
assignment or assignments.  Any assignment or attempted assignment not made
strictly in accordance with the foregoing shall be void and shall be deemed to
be a default of Manager's obligations hereunder.
12.2 Assignment by STWCSV.  STWCSV may not transfer, in whole or in part without
the prior written consent of Manager, its rights under this Agreement in
connection with the transfer of the Enterprise to Affiliates of STWCSV.  As a
condition to STWCSV's assignment of its rights under this Agreement, the entity
acquiring such Enterprise shall expressly assume in writing the obligations of
STWCSV hereunder accruing before, on and/or after such date of transfer.  Upon
an assignment in accordance with the requirements of this Section 13.2, STWCSV
shall thereby be released from all obligations hereunder including those that
arose before the assignment. Any assignment or attempted assignment not made
strictly in accordance with the foregoing shall be void and shall be deemed to
be a default of STWCSV's obligations hereunder.


Article 13
Legal Proceedings; Dispute Resolution


13.1 Notice of Claims.    Should any claims, demands, suits or other legal
proceedings be made or instituted by any person third party against STWCSV or a
subsidiary or affiliate that arise out of any of the matters relating to this
Agreement, Manager shall give STWCSV all pertinent information and reasonable
assistance in the defense or other disposition thereof.  The provisions of this
Article 14 shall survive the expiration or termination of this Agreement.
 
13.2 Senior Officers.  Each party shall designate a senior representative with
authority to resolve any Dispute arising under this Agreement.
 
(a) All Disputes arising between the parties shall initially be referred to the
parties' representatives designated herein.  Unless otherwise mutually agreed,
they shall meet and confer in good faith on each such Dispute within fourteen
(14) business days after either party refers the Dispute to them.
 
(b) The parties shall (i) attempt to resolve all Disputes arising hereunder
promptly, equitably and in a good faith manner; and (ii) provide each other with
reasonable access during normal business hours to any and all non-privileged
records, information and data reasonably material to any such Dispute.
 
13.3 Arbitration & Judicial Remedies.  All Disputes that are not resolved
pursuant to Section 14.1 above within thirty (30) days after a party's receipt
of notice referring the Dispute to the Parties' designated senior
representatives shall be submitted upon written request of either Party to
binding arbitration under the California's Arbitration Act ("CAA") as the
exclusive remedy for resolving any such Dispute ("Binding Arbitration").  The
arbitration shall be conducted in San Diego, California, by JAMS under its
then-prevailing rules, provided if JAMS shall not then exist then the
arbitration shall be conducted by the American Arbitration Association ("AAA")
under its then prevailing Commercial Arbitration Rules, including without
limitation the AAA Optional Rules for Emergency Measures of Protection.  The
arbitration shall be decided by a single neutral arbitrator, except that
Disputes involving specific performance or claims in excess of $500,000 shall be
 
14

--------------------------------------------------------------------------------

 
decided by a panel of three neutral arbitrators.   Each arbitrator will be an
attorney, and at least one arbitrator shall be knowledgeable in the areas of
business law.  STWCSV and Manager shall endeavor to agree on the appointment an
arbitrator or arbitrators.  Should STWCSV and Manager be unable to agree on an
arbitrator or arbitrators, STWCSV and Manager shall each appoint an arbitrator,
and the appointed arbitrators shall mutually agree on appointment of the sole
arbitrator, or the third arbitrator in the event of a three arbitrator panel.   
The resolution of any Dispute as determined by the arbitrator(s) in Binding
Arbitration shall be binding on all parties to this Agreement.  The obligation
of the parties to resolve any Dispute by compulsory Binding Arbitration, any
judicial relief to prevent irreparable harm pending completion of Binding
Arbitration and issuance of an arbitration award, and any arbitration award
issued in such Binding Arbitration (the parties' agreement to Binding
Arbitration, equitable judicial relief to prevent irreparable harm pending
completion of Binding Arbitration and issuance of an arbitration award, and any
arbitration award issued under the CAA each shall be "Binding Arbitration
Relief") shall be enforceable in accordance with the CAA in an action commenced
and maintained in the U.S. District Court for the Southern District of
California ("California Federal District Court"), provided however, if for any
reason said California Federal District Court does not have or abstains from or
otherwise declines to exercise jurisdiction of an action seeking Binding
Arbitration Relief, the parties thereafter consent to the commencement and
maintenance of an action to enforce Binding Arbitration Relief in San Diego
Superior Court ("San Diego Superior Court") or if such San Diego Superior Court
declines venue then in any California State Superior Court of competent venue
and jurisdiction, provided however, if the San Diego Superior Court or any other
California State Superior Court does not have or abstains from or otherwise
declines to exercise jurisdiction of an action seeking Binding Arbitration
Relief, the parties  consent to the commencement and maintenance of an action to
enforce Binding Arbitration Relief in any U.S. federal or state court with
jurisdiction over this matter.  Without limiting the foregoing, the parties
irrevocably and voluntarily, in the following order of priority: submit to the
personal and subject matter jurisdiction of first, the California Federal
District Court; second, California State Superior Courts; and third, any U.S.
federal or state court having jurisdiction over the matter to the extent allowed
by law and this Section 13.3; consent to and waive any objection to venue of an
action seeking Binding Arbitration Relief in the courts designated herein;
designate Binding Arbitration as the exclusive remedy for any Dispute arising
under, out of, or relating to this Agreement; and waive any objection or claim
that the arbitrator(s) in Binding Arbitration or the courts designated herein in
a Binding Arbitration Relief proceeding should abstain, dismiss, delay, curtail
or otherwise defer the exercise of jurisdiction pending the exhaustion of
remedies or proceedings in any other court, forum, or tribunal.
13.4 Mediation.  Prior to the commencement of the dispositive arbitration
hearing, either party may request a mediation to be administered in San Diego,
California, by JAMS under its then-prevailing rules.  The party's mediation
request is non-binding on the other parties.  If the parties mutually agree to
pursue mediation, the costs of the mediation shall be divided equally by the
parties.
 
15

--------------------------------------------------------------------------------



Article 14
Notices; Authorized Representatives


14.1 Notices.  All notices and other communications given pursuant to this
Agreement shall be in writing (unless expressly provided otherwise herein) and
shall be (a) mailed by first class, United States Mail, postage prepaid,
certified, with return receipt requested or deposited with a
nationally-recognized overnight courier and addressed to the parties hereto at
the address specified below, (b) hand delivered to the intended address, or (c)
sent by facsimile transmission followed by a confirmatory letter by one of the
foregoing means.  All notices shall be effective upon receipt or refusal at the
address of the addressee.  Any notice executed and delivered by STWCSV's legal
counsel (or any other authorized agent of STWCSV) shall be fully effective as if
the same had been executed and delivered by STWCSV.  The addresses of the
parties are as follows:
If to STWCSV:
 
STWC Sorrento Valley, LLC
11189 Sorrento Valley Rd #103, San Diego, CA 92121
Attention: Erin Phillips
Telephone Number:  [___________]
Fax Number:  [___________]
Email:  elogan3750@gmail.com






If to Manager:


STWC Holdings, Inc.
Attn: Erin Phillips, President and CEO
1350 Independence Street, Suite 300
Lakewood, CO 80215




The parties hereto may change their addresses by giving notice thereof to the
other in conformity with this provision.


Article 15
Miscellaneous


15.1 Signs.  Manager shall be allowed to place signs on the Facility or
Facilities indicating that it is the manager of the Enterprise.
15.2 Pronouns.  The pronouns used in this Agreement referring to Manager,
STWCSV, or a subsidiary or affiliate shall be understood and construed to apply
whether Manager, STWCSV, or a subsidiary or affiliate is an individual,
partnership, corporation or an individual or individuals doing business under a
firm or trade name, and the masculine and neuter pronouns shall each include the
other and may be used interchangeably with the same meaning.
15.3 Amendments.  Any and all amendments to this Agreement shall be null and
void unless approved by the Manger and STWCSV in writing.
 
16

--------------------------------------------------------------------------------

 
15.4 Headings.  All headings herein are inserted only for convenience and ease
of reference and are not to be considered in the construction or interpretation
of any provision of this Agreement.
15.5 Succession.  This Agreement shall be binding upon and inure to the benefit
of STWCSV, its successors and assigns, and shall be binding upon and inure to
the benefit of Manager, its successors and permitted assigns.
15.6 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall comprise but a single instrument.
15.7 Entire Agreement.  This Agreement hereto constitutes the entire Agreement
between STWCSV and Manager with respect to the subject matter hereof, and any
and all previous agreements (written or oral) entered into between the parties
hereto relating to the Enterprise and/or the management, use, maintenance and
operation thereof shall be deemed merged herewith.
15.8 Severability.  If any provisions of this Agreement shall be found to be
invalid or unenforceable to any extent by a court of competent jurisdiction or
by an arbitrator, as the case may be, the remainder of this Agreement shall not
be affected thereby, and this Agreement shall be enforced to the greatest extent
permitted by law.
15.9 Governing Law.  This Agreement shall be governed by the laws of the State
of California, without regard to conflict of laws principles.
15.10 No Recording.  Neither this Agreement nor any amendment hereto, nor any
memorandum or short form thereof, shall be recorded or filed.  Notwithstanding
anything to the contrary contained in this Agreement, this Agreement shall not
be a covenant running with any asset.
 
 


Remainder of Page Intentionally Blank.
Signature Page(s) Follows.
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, STWCSV and Manager have executed this Agreement as of the
Effective Date.


STWC HOLDINGS, INC.:


STWC Holdings, Inc.
a Colorado corporation


By: ____________________________________________
Name:                Erin
Phillips                                                              
Title:                  President and
CEO                                                  




STWCSV:


STWC Sorrento Valley, LLC


By: ____________________________________________
Name: __________________________________________
Title: ___________________________________________




18

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ITEMS TO BE INCLUDED IN ANNUAL PLAN


The Annual Plan shall include, without limitation, the following items:



1.
a detailed estimate of the gross projected revenues for the forthcoming fiscal
year, including amounts and supporting schedules as applicable;

2.
a detailed operating budget for the forthcoming fiscal year, including debt
service payments and a statement authorizing the Manager to pay down debt from
the STWCSV operating account and all other operating accounts relating to the
Enterprise;

3.
analysis of the sales in the market in which the Enterprise and/or Facility is
located, including, without limitation, a detailed discussion of the general
market and the applicable submarket, existing rates and trends, concessions, and
all competitive properties, and a schedule of rates charged and operating costs
incurred by similar properties in the market in which the Enterprise is located;

4.
a statement as to the projected balances of the working capital and replacement
reserve accounts as of the first day of the forthcoming fiscal year;

5.
a statement as to the projected additions to or disbursements from such reserve
accounts for the forthcoming fiscal year;

6.
an estimate of the projected net cash flow for the forthcoming fiscal year;

7.
a detailed description of the renovations, major repairs or other capital
improvements, if any, proposed to be undertaken during the forthcoming fiscal
year;

8.
a capital budget covering the renovations, major repairs or other capital
improvements, if any, proposed to be undertaken during the forthcoming fiscal
year;

9.
a description of the terms and conditions proposed sales contracts for the
forthcoming fiscal year which serve as the basis for the gross projected
revenues;

10.
a description of the terms and conditions proposed with respect to material
contracts for the forthcoming fiscal year;

11.
a description of the significant maintenance and repair schedules for the fiscal
year; and

12.
standard operating procedures for the operation of the Enterprise.



 
 
19

--------------------------------------------------------------------------------

 
[stwc106_6.jpg]
 
1

--------------------------------------------------------------------------------

 
[stwc106_7.jpg]
 
2

--------------------------------------------------------------------------------

 
[stwc106_8.jpg]
 
3

--------------------------------------------------------------------------------

 
[stwc106_9.jpg]
 
4

--------------------------------------------------------------------------------

 
[stwc106_10.jpg]
 
5

--------------------------------------------------------------------------------

 
[stwc106_11.jpg]
 
6

--------------------------------------------------------------------------------

 
[stwc106_12.jpg]
 
7

--------------------------------------------------------------------------------

 
[stwc106_13.jpg]
 
8

--------------------------------------------------------------------------------

 
 
[stwc106_14.jpg]
 
9

--------------------------------------------------------------------------------

 
[stwc106_15.jpg]
 
10

--------------------------------------------------------------------------------

 
[stwc106_16.jpg]
 
 
 
 
 
11